Exhibit 10.2

 

IXOS GRASBRUNN TK 2 C&D LA

 

AGREEMENT

 

Between

 

The firm Technopark Grundstück GmbH & Co. KG,

Represented by the personally liable partner

Firm – Aigner Vermögensverwaltung GmbH,

Represented by the managing director, Mr. Franz Aigner,

Am Hochacker 5, 85630 Grasbrunn/Munich

 

- hereinafter “landlord” -

 

and

 

the firm IXOS Software AG,

represented by the managing board, Mr. Vijay K. Sondhi, Mr. F. Wilhelm R.
Söhngen,

Mr. Markus Seyfried and Mr. Hans W. Strack-Zimmermann,

Bretonischer Ring 12, 85630 Grasbrunn/Munich

 

- hereinafter “tenant” -

 

Preamble:

 

With the lease agreement dated 12-21-1998, the tenant has leased from the
landlord 2 buildings, yet to be built, including parking spaces in the
underground parking garage.

 

The tenant desires as special tenant provision specifically the provision of
server rooms in the basement of the building D. With the installation of these
server rooms, a total of 16 vehicle parking spaces in the basement of the
building D shall be lost.

 

The tenant further desires the erection of an exterior elevator on building D.

 

The costs for fulfilling these special wishes of the tenant shall be borne by
the tenant.

 

With this in mind, the parties hereby agree to the following:

 

1. The parties are in agreement that, despite the structural changes listed in
the preamble (loss of 16 parking spaces in the underground parking
garage/provision of server rooms) the rent amount set forth in the lease
agreement dated 12-21-1998 shall not change in its basis or its amount.

 

The tenant shall pay the same amount of rent for use of the server rooms as it
would have had to pay for the 16 vehicle parking spaces, which will now be
eliminated.



--------------------------------------------------------------------------------

2. The tenant shall derive no claims with respect to the current landlord from
the changed building measures it is financing upon expiration of the lease (e.g.
compensation or commutation, etc.), with the exception of the right to remove
objects that are not fixtures. If the tenant should remove said objects,
however, the functionality of the overall facility must be ensured.

 

Munich, 4-12-00

 

[Signature]

 

[Signature]

Technopark Grundstück

 

Firm IXOS Software AG

GmbH & Co. KG

   



--------------------------------------------------------------------------------

LEASE AGREEMENT

FOR COMMERCIAL OFFICE SPACE

 

Between

 

The firm Technopark Grundstücks GmbH & Co. KG,

Represented by the firm Aigner Vermögensverwaltung GmbH,

Represented by the managing director, Mr. Franz Aigner,

Am Hochacker 5, 85630 Grasbrunn/Munich

 

- hereinafter “landlord” -

 

and

 

the firm IXOS Software AG,

represented by the managing board, Mr. Eberhard Färber, Vijay K. Sondhi,

F. Wilhelm R. Söhngen, Dr. Hanns-Martin Meyer, Markus Seyfried

and Hans W. Strack-Zimmermann,

Bretonischer Ring 12, 85630 Grasbrunn

 

- hereinafter “tenant” -

 

the following

 

LEASE AGREEMENT

 

Is concluded:

 

§ 1

 

Leased Property

 

1. The firm TG leases on a partial area, parcel No. 507 of the Grasbrunn
District the following buildings C and D, yet to be constructed.

 

  a) Building C (Ground floor, 2nd floor, 3rd floor and 4th floor) ca. 16,117 m2
gross floor space.

 

  b) Building D (ground floor, 2nd floor and 3rd floor) ca. 10,091 m2 gross
floor space.

 

  c) Buildings C and D (1st basement floor, exposed) ca. 1,503 m2 gross floor
space.

 

  d) Buildings C and D (1st basement floor and 2nd basement floor, not exposed)
ca. 3,396 m2 gross floor space.

 

  e) Buildings C and D (1st basement floor and 2nd basement floor) 622 parking
spaces in the underground parking garage.

 

  f) 61 above-ground parking spaces.



--------------------------------------------------------------------------------

The floor space and figures indicated above are approximate, and could change
slightly over the course of the building permit process and the construction
process.

 

It is also noted that extensive special requests could under certain
circumstances result in a shifting of the deadlines established between the
landlord and the general contractor, and thus in a shifting in the turnover date
set forth in this contract.

 

§ 2

 

Term of Lease

 

1. The landlord/tenant relationship for the leased spaces in building C (§ 1
Number 1a of this contract) and for the parking spaces in the underground garage
and the above-ground parking lot (§ 1 Number 1e and f of this contract) begins
with the readiness for occupancy of the leased spaces and parking spaces, which
is expected to be on 01-01-2001, with the latest start of the lease being
04-01-2001.

 

If building C is not ready for occupancy by 04-01-2001 and the landlord must
justify this or is in arrears, the landlord is required to pay the tenant a
contractual penalty in the amount of DM 500,000.00 beginning with the month in
which the delay began. Further claims to compensation for losses remain
unaffected.

 

The landlord/tenant relationship for the leased spaces in building D (§ 1 Number
1b of this contract) begins with the readiness for occupancy of the leased
spaces, which is expected to be on 04-01-2001, with the latest start of the
lease being 07-01-2001.

 

The landlord shall inform the tenant of the precise date of commencement of the
lease as early as possible, at the latest with a term of 8 (eight) weeks – at
the latest on 12-31-2000 – in writing. The commencement of the lease is then the
date established by the landlord regardless of whether or not the tenant is
ready with its own fixtures in the leased spaces at that time.

 

2. The landlord/tenant relationship is established between the parties firmly
for a period of 10 years from the first of the month following the surrender of
buildings C and D. The landlord shall allow the tenant an option to extend the
lease for 5 years. The option to extend the lease by 5 years must be exercised
by the tenant at the latest 12 months prior to expiration of the current lease
period, by registered mail. With a timely exercising of the option by the
tenant, the lease is extended under the conditions of this lease agreement by 5
years.

 

15 years after it commences, the lease shall expire in any case, without
requiring any special notification. A tacit renewal of the lease without a new
written lease agreement between the parties is expressly excluded. This also
applies if the allowed option is not exercised or is not exercised in time.



--------------------------------------------------------------------------------

§ 4

Rent, Ancillary Expenses

 

1. For the leased spaces listed in § 1 Numbers 1 a), b) and c) of this contract,
the monthly rent shall amount to

 

DM 25.00

 

Plus the current applicable value-added tax per m2 leased area (gross floor
space).

 

For the leased spaces listed in § 1 Number 1 d) of this contract, the monthly
rent shall amount to

 

DM 12.50

 

Plus the current applicable value-added tax per m2 leased area (gross floor
space).

 

For the leased parking spaces in the underground parking garage listed in § 1
Number 1 e) of this contract, the monthly rent shall amount to

 

DM 85.00

 

Plus the current applicable value-added tax per m2 leased area (gross floor
space).

 

Based upon the spaces in accordance with § 1 of this contract and the parking
spaces in the underground parking garage, the total rent amount to be paid per
month amounts to

 

DM 787,420.00 [Handwritten: 402,601.45 €]

 

Plus the current applicable value-added tax.

 

The obligation to pay rent for the buildings to be surrendered at different
times shall commence in each case at the time the building is surrendered.

 

2. With respect to the rent amount agreed-upon above in § 4 line 1, for the
entire duration of the lease the following value index clause is agreed-upon by
the parties:

 

From the commencement of the lease, the rent amount agreed-upon above in § 4
Number 1 shall increase or decrease by the same ratio in which the cost of
living for a 4-person working household of average income in the Federal
Republic of Germany increases or decreases in accordance with the index
calculations of the Federal Office of Statistics in Wiesbaden. Decisive for the
change are the statistical reports of the Bavarian Land Office for Statistics
and Data Processing, calculated on the basis of 1991 = 100. In this, the above
agreed-upon rent amount corresponds to the price index published by the
Statistical Land Office for the month prior to the commencement of the lease.



--------------------------------------------------------------------------------

Any increase or decrease in the rental amount, however, shall take place only
once per year, irrespective of the amount of increase or decrease, and shall
take place on the 1st of January of a given year

 

3. Rent is to be paid monthly, in advance, at the latest by the third of the
current month, free from postage and charges, to the LANDLORD, in the landlord’s
account which has yet to be identified.

 

Rent payments are considered on time based not upon when they are sent but when
they arrive or are registered by the landlord. Overdue rent payments shall be
charged interest at a rate of 4 percent over the current discount rate of the
German Bundesbank.

 

4. No ancillary expenses are included in the rent amount. Prepayments for
ancillary expenses are to be paid monthly together with and in the same manner
as the rent. The tenant is required to pay for all ancillary expenses associated
with the management and operation of the properties C and D, and a proportional
payment of all ancillary expenses directly associated with the underground
parking garage and the above-ground parking lot (in each case including ramps,
entryways, accesses and lighting). In particular, the tenant is required to bear
all operating costs that can be allocated in accordance with § 27 of the 2nd
Calculation Regulation.

 

Furthermore, the tenant is required to pay the following ancillary expenses:

 

  a) property management fees

 

  b) the costs of regular cleaning of the exterior window surfaces and facades

 

  c) the costs of the ventilation, heating and air conditioning, and fire alarm
systems, and the costs of the sprinkler systems, included in which are the costs
of servicing, monitoring, and repairing the systems, regular inspections for
operational readiness and safety, including adjustment by a professional, and
maintenance and repair.

 

  d) The costs of cleaning the underground parking garage and the above-ground
parking lot, including the entryway.

 

For the ancillary expenses to be assigned to the tenant in accordance with the
provisions of this contract, the tenant shall pay monthly, together with the
rent, an ancillary expense prepayment in the amount of ca. 16 % of the current
basic rent, plus applicable value-added tax.

 

All ancillary expenses are, to the extent that this is technically feasible, to
be metered separately for the tenant. They are then to be calculated based upon
the actually metered usage. If metering is not possible and is not carried out,
ancillary expenses incurred – to the extent that their payment is only
proportional – shall be established by the landlord at his reasonable
discretion, adhering to the principle of fair treatment of all tenants.



--------------------------------------------------------------------------------

The settlement of ancillary expenses to be assessed to and paid by the tenant
shall take place one time annually by the landlord, at the latest by October
31st of the year following the accounting period. The tenant is required to pay
the additional amount to the landlord within 3 weeks following the increase in
the final accounting of the ancillary expenses. The landlord is required within
the same time period to reimburse the tenant any amount due to him as a result
of the calculation.

 

Overdue ancillary expense prepayments and back payments shall be charged
interest at a rate of 4 percent over the current discount rate of the German
Bundesbank.

 

§ 5

Security Provision

 

The tenant is required, prior to occupancy of the landlord’s rooms, to provide
security for all claims of the landlord resulting from this contract.

 

The security is to be provided in the form of an unlimited, immediate, and
absolute guarantee to be paid at first request from a German bank that is
familiar to the landlord, or a security deposit in the amount of 3 prospective
net months rent in accordance with the preliminary calculation of leased space
provided by the landlord.

 

Upon expiration of the lease and once all obligations resulting from the lease
have been fulfilled to the satisfaction of the landlord, the bank guarantee is
to be returned to the tenant without delay. If the bank guarantee is partially
or entirely used during the course of the lease term, the tenant is required to
provide a new unlimited, immediate, and absolute bank guarantee to be paid at
first request in the amount that was claimed from the bank guarantee.

 

The landlord has the right to withdraw from this contract without compensation,
by registered mail with notification of delivery, if the security to be provided
by the tenant in accordance with this provision is not provided on time
following a warning and the establishment of a deadline (14 days). In this case
the tenant must reimburse the landlord for all losses resulting from the leased
spaces standing empty or having to be rented at a lower rate.

 

In the case of a transfer of the property the landlord is permitted and
obligated to transfer the rental security to the party acquiring the property.

 

§ 8

Subleasing

 

1. The tenant does not have the right to turn over use of the leased property to
a third party – entirely or in part – without the permission of the landlord,
especially to sublease the property. Permission for subleasing may be withheld
only for significant reasons.



--------------------------------------------------------------------------------

The landlord can withdraw permission that has been granted if grounds are
present in the person or the behavior of the third party that, if present in the
person of the tenant, would give the landlord grounds for termination without
prior notification. The same applies, to the extent that the subtenant uses the
leased property for sales that exclude the input tax deduction. Refusal for
significant reasons and withdrawal of permission by the landlord do not give the
tenant the right to terminate the lease. § 549, para 1 sentence 2 of the Federal
Civil Code is excluded.

 

2. Both in the case of subleasing approved by the landlord and in the case of an
unapproved subleasing or other transfer of use, to secure all claims of the
landlord from this lease agreement, the tenant’s claims against the subtenant
including liens are assigned to the landlord.

 

3. In the case of a sublease and other transfer of use, the tenant is liable for
all acts and omissions of the subtenant/user regardless of who is at fault.

 

§ 10

Expiration of Lease

 

1. Upon expiration of the lease, the tenant must return the leased areas in the
condition that was determined in the protocol established at the commencement of
the lease. Any structural alterations carried out during the term of the lease,
if not suitable for use of the offices, are to be returned to their original
condition. In particular the tent must perform the interior decorative repairs
upon expiration of the lease, regardless of whether and when the tenant
performed them beforehand, and must completely clean the leased areas. If, with
technical systems, the tenant can provide no proof that he has performed the
necessary maintenance procedures, the landlord has the right to undertake said
maintenance work at the expense of the tenant.

 

2. If the lease should end with a termination without notification by the
landlord, the tenant must compensate the landlord for any losses incurred as a
result. This applies especially if the leased areas must stand empty from the
time the tenant vacates them until the agreed-upon expiration of the lease, or
if they must be leased at a lower rate. In this, the landlord must keep the
losses as low as possible.

 

3. Upon expiration of the lease and once the leased areas have been vacated, a
final inspection protocol shall be prepared and signed by the parties to the
contract, in which all deficiencies and interior decorating repairs identified
during the inspection are to be remedied through cleaning and maintenance work.
The deficiencies or uncompleted work identified during the inspection are
considered accepted with the signature of the tenant.